RATLIFF, Judge,
concurring.
It is difficult for me to perceive any prejudice to Shaw from the court's failure to advise him of the alternative misdemean- or penalty sentencing provision when that alternative sentence was imposed. See dissenting opinion of Givan, C.J., in Early v. State, (filed October 14, 1988) Ind., 454 N.E.2d 416. Nevertheless, our supreme court's insistence on strict adherence to Indiana Code section 35-4.1-1-3 as announced in German v. State, (1981) Ind., 428 N.E.2d 234, and subsequent cases, compels my concurrence.